                     Case 17-32880 Document 125 Filed in TXSB on 05/13/19 Page 1 of 1
                                                    UNITED       STATES BANKRUPTCY                   COURT
                                                               SOUTHERN DISTRICT OF
                                                                       TEXAS
                                                                 HOUSTON DIVISION



                                                                                                       Case number                  17-32880


In re: HOPEWELL-PILOT PROJECT LLC


Taxpayer number: X-XXXXX-X107-5

                                                                    WITHDRAWAL OF

                                                                     Claim #2
                                                             Priority Proof Of Claim


Name of Creditor: Texas Comptroller of Public Accounts




Send notices to:                 Office of the Attorney General
                                 Bankruptcy & Collections Division MC-008
                                 P. O. Box 12548
                                 Austin, TX 78711-2548
                                 Phone: 512-463-2173

    1.      DATE OF CLAIM                                      : 08/30/2017

    2.      TOTAL AMOUNT OF CLAIM                                            : $1,000.00
            FRANCHISE TAX CH. 171

    3.      DATE DEBT WAS INCURRED: 01/01/2017 TO 12/31/2017

    4.      THE CLAIM REFERENCED ABOVE IS HEREBY WITHDRAWN




    Date: 05/13/2019

                                                                                            /s/ Lydia Hewett
                                                                                            Accounts Examiner     512-463-4510
                                                                                            Revenue Accounting Division
                                                                                            Texas Comptroller of Public Accounts




                               Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5 years,
                                                            or both. 18 U.S.C. secs. 152 and 3571.


    Form 00-359 (Rev.9-15/6)
